Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,314,315 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broaden those of the parent by removing the various limitations related to the differing thresholds for differing protocols.

US Patent No. 11,314,315 B2
App. No. 17/726527
1. A device, comprising: 

a non-transitory computer-readable storage media; 

a power metering unit (PMU); and 

a controller communicatively coupled to the PMU; 

wherein the PMU is configured to: 
measure an operating power of the device; 

determine that the operating power of the device exceeds a threshold; and 

transmit a signal to the controller to trigger a power reduction operation; and 

wherein the controller is configured to throttle one or more operations based on the signal and dependent on the operating power going below the threshold, 

wherein: the storage media is associated with a first storage protocol and a second storage protocol; the threshold is a first threshold; the signal is a first signal; the PMU is configured to: determine that the operating power of the device exceeds a second threshold; and transmit a second signal to the controller to trigger the power reduction operation; wherein the controller is configured to throttle the one or more operations associated with the first storage protocol based on the first signal dependent on the operating power going below the first threshold; and wherein the controller is configured to throttle the one or more operations associated with the second storage protocol based on the second signal dependent on the operating power going below the second threshold.
1. A device, comprising: 

storage media; 


a power metering unit (PMU); and 

a controller communicatively coupled to the PMU; 

wherein the PMU is configured to: 
measure an operating power of the device; 

determine that the operating power of the device exceeds a threshold; and 

transmit a signal to the controller to trigger a power reduction operation; and 

wherein the controller is configured to throttle one or more operations responsive to the signal and dependent on the operating power going below the threshold.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. US 9,244,519 B1.

	Ellis teaches:
1. A device, comprising: 
storage media; [Fig. 1 106]
a power metering unit (PMU); [Fig. 5 512] and 
a controller communicatively coupled to the PMU; [Fig. 5 104]
wherein the PMU is configured to: 
measure an operating power of the device; [Col. 6 ll. 50-54, “The diagram in FIG. 3 shows a high-level block diagram of an SSD with a process that reports a total drive power used in the SSD to the main memory controller 104.” And Col. 7 ll. 8-10, “FIG. 3 is a high-level block diagram that demonstrates power measurement performed at a system level.”]
determine that the operating power of the device exceeds a threshold; [Col. 11 ll. 22- 27, “The analog-to-digital converter 602 generates a trigger interrupt 702 as an input to the main memory controller 104. The trigger interrupt 702 is asserted to an active state when the power level value 604 is greater than a power threshold 704, which is a predetermined numerical value used as a reference for comparison purposes.”] and 
transmit a signal to the controller to trigger a power reduction operation; [Col. 11 ll. 28-34, “When the trigger interrupt 702 is active, the main memory controller 104 limits a run time power or the electrical power 310 using the power throttling mechanism. The main memory controller 104 can sample the power level value 604 for the power throttling mechanism associated with the run time with the power measurement to control and/or limit a run time power or the electrical power 310.”] and
wherein the controller is configured to throttle one or more operations [bus transfer speed] responsive to the signal and dependent on the operating power going below the threshold.  [Col. 13 ll. 4-9, “The speed control value 810 is determined based on the current value of the electrical power 310 measured by the power measurement hardware 806. A decrease or an increase in the current value of the electrical power 310 increases or decreases, respectively, the speed control value 810.”]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115